  Case 2:20-cr-00014-PLM ECF No. 105, PageID.241 Filed 10/02/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,                        Case No.: 2:20-cr-14

               vs.                                       Hon. Paul L. Maloney
                                                         U.S. District Judge
DAVID THOMAS GUMUSKI, a/k/a “Flip,”
a/k/a “Big Brother,”
                                                         Hon. Maarten Vermaat
                  Defendant.                             U.S. Magistrate Judge
_________________________________________/

                     GOVERNMENT’S MOTION FOR DETENTION

                                        SECTION I

         The United States Attorney moves for pretrial detention of the defendant on

the basis that this case involves (choose at least one of the following):

                     BASIS FOR DETENTION HEARING - ' 3142(f)(1)

         1.    a crime of violence.

         2.    an offense for which the maximum sentence is life imprisonment or
death.

 X     3.    an offense for which a maximum term of imprisonment of ten years or
more is prescribed in the Controlled Substances Act (21 U.S.C. ' 801, et seq.).

      4.     any felony that was committed after the defendant had been convicted
of two or more prior federal offenses described in paragraphs 1-3 above or
comparable state or local offenses.

                     BASIS FOR DETENTION HEARING - ' 3142(f)(2)

  X   5.               a serious risk that the defendant will flee.
  Case 2:20-cr-00014-PLM ECF No. 105, PageID.242 Filed 10/02/20 Page 2 of 3




  X 6.               a serious risk that the defendant will obstruct or attempt to
obstruct justice, or threaten, injure, or intimidate, a prospective witness or juror or
attempt to do so.

        REBUTTABLE PRESUMPTION OR DANGEROUSNESS - ' 3142(e)

      7.       In support of his motion, the United States Attorney further states
       that the offense with which the defendant is charged is an offense described
       in paragraphs 1-4 above; the defendant has previously been convicted of a
       (federal offense) (state or local offense that would have been a federal offense
       if a circumstance giving rise to federal jurisdiction had existed) described in
       paragraphs 1-4 above, which was committed while the defendant was on
       release pending trial for a federal, state or local offense; and a period of not
       more than five years has elapsed since the (date of conviction) (release of the
       defendant from imprisonment) for the offense of which the defendant was
       previously convicted.

REBUTTABLE PRESUMPTION OF DANGEROUSNESS/FLIGHT RISK - ' 3142(e)

  X    8.     In support of his motion, the United States Attorney further states
       that there is probable cause to believe that the defendant has committed the
       offense with which he is charged and that it is an offense:

               X   A.      for which a maximum term of imprisonment of ten years
                    or more is prescribed in Controlled Substances Act (21 U.S.C. '
                    801, et seq.).

                   B.      under 18 U.S.C. ' 924(c), 956(a), or 2332b involving the
                    use or carrying of a firearm.

                   C.     an offense involving a minor victim under section 1201,
                    1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1),
                    2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3),
                    2252A(a)(4), 2260, 2421, 2422, 2423, or 2425 of title 18.

                            CONTINUANCE - ' 3142(f)(2)

 X     9.    The United States Attorney moves for a continuance of 3 days to hold a
       detention hearing.


      10.    The United States Attorney moves for a medical examination of
       defendant during the continuance to determine whether defendant is a
       narcotics addict.
  Case 2:20-cr-00014-PLM ECF No. 105, PageID.243 Filed 10/02/20 Page 3 of 3




                                     SECTION II

              TEMPORARY DETENTION PURSUANT TO ' 3142(d)]

      The United States Attorney moves for temporary detention of the defendant

for ten (10) days to permit revocation of conditional release, deportation, or

exclusion, because the defendant may flee or pose a danger to another person or the

community, and because defendant:

     1.      is, and was at the time the offense was committed, on

                  A.       release pending trial for a felony, or

                  B.       release pending appeal, or imposition, execution, or
                           completion of sentence, or

                  C.       probation or parole, or

     2.      is an alien not admitted to the United States for permanent residence.


                                        Respectfully submitted,

                                        ANDREW BYERLY BIRGE
                                        United States Attorney


Dated: October 2, 2020                  /s/ Theodore J. Greeley
                                        THEODORE J. GREELEY
                                        Assistant United States Attorney
